DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-10, 13, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (7,427,244) in view of Brooks, III (2018/0353824 A1) hereinafter (Brooks).
Claim 1, Patel discloses a system comprising: a retainer ring (base 30 is a c-shaped ring) operatively connected to the basketball rim (120); and one or more targets (targets in the form of prongs or projections 40; column 4, lines 13-16) secured to the retainer ring (30), each said target comprising a head portion (tip 40A which includes tips 42A through 60A; column 4, lines 34-38) connected to a stem (projections 42 through 60), the stem retained by the retainer ring (30); wherein the head portion (42A through 60A) of each target is positioned above the basketball rim at a location where aim of the basketball is optimized for shooting a successful basket (column 4, lines 13-33). Petal discloses the claimed device with the exception of the retainer ring comprising a full circle ring.  However, as disclosed by Brooks (mounting ring 17; paragraph 0041-0043; figure 11) it is known in the art to form the retainer ring substantially circular.  It would have been obvious to one of ordinary skill in the art to have used such a retainer ring for Patel’s training 
It is noted:
The preamble -- a system for assisting a child in learning and improving upon aim in shooting a basketball into a basketball rim secured to a post or mount -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 2, Patel shows the retainer ring (30) fits within the basketball ring (figures 3 and 4).
Claim 3, Patel shows the retainer ring (30) fits on top of the basketball ring, the retainer ring having clips (C-section shown in figure 10; column 3, lines 62-67 and column 4, lines 1-6) for securing the retainer ring to the basketball rim.
Claim 4, Patel shows the retainer ring (30) has one or more holes (plurality of openings 70) sized for receiving the target stem (column 4, lines 39-50).
Claim 5, Patel shows the target stem is configured to bend upon impact by the basketball in the instance of poor aim of the shot (column 4, lines 23-33).
Claim 7, as best the claim is understood, Patel shows the stem is rectangular-shaped and configured to press-fit within the hole of the retainer ring (the cross-section is rectangular-shaped and are frictionally fit within the openings; column 4, lines 39-41).
Claim 8, as best the claim is understood, Patel shows the stem is cylindrical-shaped and configured for insertion within the hole of the retainer ring (the figures show the projections are cylindrical-shaped and are frictionally fit within the openings; column 4, lines 39-41).
Claim 9, Patel shows the target head (tips 42A-60A) can be any suitable shape but preferably are distinctly colored to be visible (column 4, lines 34-38).  The printed indicia is in the form of color or as noted can be of any suitable shape i.e. each maybe shaped as a number in order to identify the targets by number rather than color.   It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed printed indicia in the shape of letters, numbers and cartoon characters was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 10, Patel shows the target (40) has internal circuitry to power one or more light sources protruding from a portion of the target, each said light source configured to illuminate upon detection of the basketball (column 5, lines 18-40).

attaching a full circle retainer ring to the basketball rim; securing one or more targets to the retainer ring, each said target comprising a head portion connected to a stem, the stem retained by the retainer ring; positioning the head portion of each target above the basketball rim at a location wherein aim of the basketball is optimized for shooting a successful basket; and aiming a basketball at a location immediately adjacent to and above the head portion of a target and shooting said basketball at said aimed location (note the rejection of claim 1).
It is noted:
The preamble -- a method for improving a child’s aim in shooting a basketball into a basketball rim secured to a post or mount -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 14, Patel shows the target (40) has internal circuitry to power one or more light sources protruding from a portion of the target, each said light source configured to illuminate upon detection of the basketball (column 5, lines 18-40).

Claim 17, Patel discloses a system comprising:
a retainer ring (rim 30) inserted within the basketball rim (120), the retainer ring having a plurality of holes (openings 70); a plurality of targets (prongs or projections 40) secured to the retainer ring (30), each said target comprising a head portion (tip 40A which includes tips 42A through 60A) connected to a stem (projections 42 through 60), the stem passing through and retained by one of the plurality of holes in the retainer ring (30; column 4, lines 39-50); and a printed indicator affixed to said head portion of each of the plurality of targets, the printed indicator configured to attract the attention of the child; wherein the printed indicator (the broadest reasonable interpretation of printed indicator would include the tips 42A-60A being distinctly colored to be visible; column 4, lines 34-38) is positioned above the basketball rim at a location where aim of the basketball is optimized for shooting a successful basket (column 4, lines 13-33).  Petal discloses the claimed device with the exception of the retainer ring comprising a full circle ring.  However, as disclosed by Brooks (mounting ring 17; paragraph 0041-0043; figure 11) it is known in the art to form the retainer ring substantially circular.  It would have been obvious to one of ordinary skill in the art to have used such a retainer ring for Patel’s training device given that Brooks teaches such is a desireable shape so that when applied to the upper surface of the basketball hoop, the mounting ring is held in place on the rim.
It is noted:
The preamble -- a system for assisting a child in learning and improving upon aim in shooting a basketball into a basketball rim secured to a post or mount -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Johnson (8,197,362).
Claim 6, Patel discloses the claimed device with the exception of the stem being rigid.  However, as disclosed by Johnson (column 4, lines 4-23) it is known in the art to form the stem of rigid or inflexible material and include a weight in order to return the stem to its initial position after being impact by a ball.  It would have been obvious to one of ordinary skill in the art to have used such a stem system for Patel’s system given that Johnson teaches that the rigid stem can have return to the vertical position after being impacted by a ball.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Barry (6,190,270).
Claim 11, Patel discloses the claimed device with the exception of the one or more targets having and a sound source configured to play a sound effect or song upon detection of a basketball.  However, as disclosed by Barry (column 2, lines 56-59) it is known in the art to include light alone or in combination with a pleasing sound generated from an audio means as a positive feedback.  It would have been obvious to one of ordinary skill in the art to have used such an alert system for Barry’s system given that Barry teaches such is an appropriate manner for providing positive feedback to the end user.
Claim 15, Patel discloses the claimed device and method of use with the exception of the one or more targets having and a sound source configured to play a sound effect or song upon detection of a basketball.  However, as disclosed by Barry (column 2, lines 56-59) it is known in the art to include light alone or in combination with a pleasing sound generated from an audio .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Gordon et al (US2015/0265897 A1).
Claim 12, Patel discloses the claimed device with the exception of the one or more targets having internal circuitry operatively connected to a smart phone device for communicating data to the smart phone relating to a user’s shooting performance.  However, as disclosed by Gordon (paragraph 0078) it is known in the art to utilize a remote mobile device such as a smart phone.  It would have been obvious to one of ordinary skill in the art to have used such a mobile device given that Gordon teaches such is an appropriate manner for easily allowing players to monitor the score and shots made or missed.
Claim 16, Patel discloses the claimed device and method of use with the exception of the one or more targets having internal circuitry operatively connected to a smart phone device for communicating data to the smart phone relating to a user’s shooting performance.  However, as disclosed by Gordon (paragraph 0078) it is known in the art to utilize a remote mobile device such as a smart phone.  It would have been obvious to one of ordinary skill in the art to have used such a mobile device given that Gordon teaches such is an appropriate manner for easily allowing players to monitor the score and shots made or missed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF and Wed 10:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711



08 May 2021